Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on April 22nd, 2022.  Claims 52 and 53-63 are pending.  Claim 53 is canceled.  Claims 59-63 are newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1)  At least one extraction system for controlled temporal extraction…as in cl. 52.
	2) Weight station configured to receive the pharmaceutical dosage from and to measure a weight of the pharmaceutical dosage form…as in cl. 52
3) An analysis module…for receiving a sample…and analyzing…as in cl. 52.
4)  A sample manager for receiving…as in cl. 57.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



1)  Unclear from the disclosure and further clarification is required.  Examiner notes pars. [0022,0086], figs. 7,11,14 as relevant portions of the specification.

2) A weight sensor and equivalents thereof (pars. [0029,0101]).

3) UV Spectrophotometer or liquid chromatography system (pars. [0029,0083,0097,0102], for example, and equivalents thereof.

4)  Unclear from the disclosure and further clarification is required.  Examiner notes pars. [0027,0030,0099,0105], figs. 16, 17 as relevant portions of the specification.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 54-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above under 35 USC 112 F/6th, several elements of the claimed automated system for testing quality are indefinitely defined in their metes and bounds as to corresponding structural constituency, and thus, the metes and bounds of the system as a whole are indefinitely defined.
Clarification as to the structural constituency of these elements is required.

Additionally, as in newly-added claim 62, which includes further functionality to the “weight station…” the additional structure(s) afforded to the weight station by way of the added “…to discard the pharmaceutical dosage form when the weight…”
Examiner notes that par. [0101] discloses that the tablet is discarded by being pushed into a waste container 710, wherein such disclosure merely discusses a procedural step for discarding a tablet (i.e. one which may be handled by a user and it is not a part of the weight station itself that is providing the functionality for discarding to a waste) and does not provide a structural element (i.e. robot arm/gripper/pushing element in connection with a controller utilizing a thresholding comparison to the sensed weight).
Clarification is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 52, 54, 55, 62, and 63, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann et al. (USPN 4,879,917), hereafter Eppelmann, in view of Fernando (US 2010/0107752).
Eppelmann discloses an apparatus for determining the active ingredient release from soluble pharmaceutical products (abstract).  Eppelmann discloses a system (including control unit 22, computer 46, and keyboard 6) that automatically loads, mixes and samples the test product, then cleans and dries the test vessel before repeating the process (abstract).  With regard to claim 52, Eppelmann discloses a sample feeder (dispenser) for receiving as claimed, a sample introduction module (magazine) in automated communication with the sample feeder for receiving as claimed (abstract).  Eppelmann further discloses at least one extraction system (see the various individual input/output fluid lines, and agitators within the vessels; fig. 2, for example) for extracting one or more ingredients of the pharmaceutical dosage, and Eppelman further discloses an analysis module configured to receive a sample containing the one or more ingredients extracted and to perform spectral or chemical analysis by way of device 45 in communication with said at least one extraction system as claimed.  With regard to claim 54, Eppelmann discloses a rail 21 as a vibratory track, as such rail is clearly to be subjected to vibrational forces and the claim does not include an additional structural element for actively imposing a vibrational force, for transferring a pharmaceutical dosage from the magazine introduction module to the at least one extraction system. With regard to claim 55, Eppelmann discloses a pump 40 coupled to the at least one extraction system.

With regard to claim 52, Eppelmann does not specifically disclose a weight station as claimed.
Fernando discloses a dissolution testing system with in-situ gravimetric volume measurement (abstract).  Fernando discloses a weight station configured to receive the pharmaceutical dosage and to measure a weight of the pharmaceutical dosage form (as given by the vessel mounting site with vessel for holding a pharmaceutical and with a weight sensor positioned thereat to measure the weight of the pharmaceutical therein, wherein such weight measurements may be made at any given time and/or on a continuous or frequent basis and may be utilized for any purpose useful for dissolution procedures, which includes accurately verifying that a desired amount of contents has in fact been added; pars. [0007,0008,0023,0026-0028], for example).
It would have been obvious to one of ordinary skill in the art to modify Eppelmann to include a weight station such as taught by Fernando in order to provide means for accurately verifying that a desired amount of contents has in fact been added to the vessels so as to improve accuracy of the downstream dissolution test and avoid carrying out processes with insufficient pharmaceutical or an assumed predetermined amount that has not actually been loaded.
Further, as discussed above, Eppelmann discloses a rail as a vibratory track for transferring a pharmaceutical dosage from the magazine introduction module to the at least one extraction system, and if this is not taken as providing vibratory track for transferring the pharmaceutical to the weight station as seen with the combination to Fernando, than it would have been an obvious to one of ordinary skill in the art the routine engineering to further include an additional vibratory track(s) for additional modules/devices as a connecting and conveyance means for ease of hands-free transporting of the pharmaceutical dosage to the weight station.
Additionally, as in claim 62, Eppelmann in view of Fernando discloses providing a commensurately structured and arranged weight station wherein Fernando discloses for proper verification of the amount of contents being added by way of checking against the measured weight from the weight station and such weight station is fully capable of having an improper weight/unverified dosage weight being discarded so as to not impair downstream assay processing (and noting that such removal may done by a user/operator, which is coincident with Applicant’s disclosure as seen in par. [0101]).
Further, as in claim 63, as discussed above, Eppelmann discloses a commensurately structured and arrangement extraction system and such extraction system is also configured to receive the pharmaceutical dosage form when the weight of the pharmaceutical dosage from is within an acceptable range.


Claims 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann in view of Fernando, as applied above with respect to claims 52, 54, 55, 62, and 63, and in further view of Carlson et al. (US 2004/0168529), hereafter Carlson.
Eppelmann/Fernando not specifically disclose a filter coupled to the pump as in claim 56, a sample manager as in claim 57, and an analysis module in communication with the sample manager as in cl. 58.
Carlson discloses a system for dissolution testing, which includes a robot arm within the automated liquid handling system for transferring the sample from an introduction portion to a feeder portion (pars. [0024,0070,0096,0097,0100,0104,0147], figs., for example).  Carlson further discloses an in-line filter in the flow path allowing for filtering of the sampled aliquot during withdrawl of the aliquot, as well as providing filtering before or after sampling, and such filtering provides benefits for evaluating the dissolution profile of a sample material in dispersion so that undissolved sample materials can be retained in the solution rather than included in the sample aliquot.  Carlson further discloses a sample manager (which constitutes sampling lines/sampling valves connected to the filter(s) for subsampling) coupled to said filter for receiving filtered samples therefrom, and an analysis module (analytical module 34, which includes in communication with the sample manager for any one of spectral and chemical analysis (pars. [0100,0134,0135], for example).
It would have been obvious to one of ordinary skill in the art to modify Eppelmann/Fernando to include a filter coupled to the pump for receiving said extracted one or more dosage forms such as taught by Carlson in order to provide for allowing to evaluate the dissolution provide of a sample material in dispersion so that undissolved sample materials can be retained rather than included in the sample aliquot.
Additionally, it would have been obvious to one of ordinary skill in the art to modify Eppelmann/Fernando to provide a sample manager coupled to the filter and an analysis module in communication with the sample manager for any of spectral and chemical analysis such as taught by Carlson in order to provide a subsampling approach that improves the precision and sensitivity of analysis as it allows for an on-line combination of sample and analysis without the need for further handling of the sub-sampled aliquot.

Claims 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann in view of Fernando as applied to claims 52, 54, 55, and 63 above, and further in view of Muller et al. (US 2019/0046973), hereafter Muller, and Fernando et al. (USPN 6,727,480), hereafter Fernando ‘480.
With regards to claims 59 and 60, Eppelmann/Fernando does not specifically disclose that the extraction system comprises a heater configured to heat the fluid before entering the cell through the inlet port, and a first temperature sensor with a controller in communication therewith that is configured to receive the first temperature measurement and control the heater based on the received first temperature measurement.
Muller discloses a flow cell for a dissolution test device (abstract). Muller discloses a cell having an inlet port (see port in the area of item 4 at the boundary of the beginning of the cell 1 that is downstream of heating coil 3 as in figs. 1&2, for example) configured to receive a fluid dissolving the ingredients of the dosage form, and a heating coil 3 configured to heat the fluid before entering the cell through the inlet port.  Muller discloses that it is desired to maintain the temperature of the sample cell to the test temperature for dissolving the specimen and to maintain temperature stability in the overall system (pars. [0007,0032], for example).
Fernando ‘480 (which is also incorporated by reference within the earlier-cited Fernando reference) discloses providing a temperature control system comprised of a controller in connection with a heater element and a temperature sensing element to provide temperature control to each of the vessels (abstract; lines 15-29, col. 1; lines 32-47, col. 2; lines 19-67, col. 9, figs. 3&10, for example).
It would have been obvious to one of ordinary skill in the art to modify Eppelmann/Fernando to include a heater configured to heat the fluid before entering the cell through the inlet port and comprising a first temperature sensor and controller in communication with the heater and first temperature sensor to control the heater based on the measured first temperature such as taught by Muller and Fernando ‘480 in order to provide for sufficiently and controllably pre-heating the dissolution fluid to the test temperature so as to allow for reaching a proper temperature before reaching the sample/dosage for proper dissolving of the dosage as desired and being able to automatically adjust back to the desired test temperature in automated fashion which allows for automatic handling of operational variations and adjustments from assay to assay and within assay procedures themselves, thereby enhancing the accuracy of the assay carried out.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppelmann in view of Fernando, Muller, and Fernando ‘480 as applied to claims 59 and 60 above, and further in view of Hagedorn (USPN 4,226,114).
Eppelmann/Fernando/Muller/Fernando ‘480 does not specifically disclose a second temperature sensor position in proximity to an outlet port of the cell and the controller being configured to receive the second temperature measurement and control the heater based on the first and second temperatures.
As discussed above, Muller provides a flow cell that pre-heats and circulates dissolution fluid through the flow cell, wherein the flow cell includes an inlet downstream of the heating coil, wherein the fluid is passed through the cell for dissolving the specimen, and ultimately exiting the flow cell at the top through the filter pack and outlet, and wherein Muller desires to provide temperature control of the sample cell and temperature stability to the system.
Hagedorn discloses a dissolution apparatus in which a vessel having an inlet for the solvent is maintained at a constant temperature, as well as including an outlet to the vessel, wherein the outlet includes adjacently-located means for measuring the temperature of the solvent, and the device includes means for providing a supply of solvent maintained at a constant temperature (abstract; lines 4-14, col. 2, for example).
It would have been obvious to one of ordinary skill in the art to modify Eppelmann/Fernando/Muller/Fernando ‘480 to include a second temperature sensor positioned in proximity to the outet of the cell and wherein the controller is configured to receive the second temperature measurement and control the heater based on the received first and second temperature measurements such as suggested by Hagedorn wherein Application of first/second sensors at opposite ends of the cell (inlet/outlet) in connection with the controller for controlling the heater provides an obvious engineering modification wherein two principle data points are realized with respect to better maintain/adjust to the desired test temperature throughout sample cell.

Response to Arguments

Applicant’s arguments with respect to claim(s) 52, and 54-63 have been considered but are moot in view of the new grounds of rejection applied in view of the amendments to the claims.
Herein, Examiner maintains the Claim Interpretations under 35 USC 112 F/6th with respect to prior, remaining and newly-amended recitations to the claims as discussed above, and notes Applicant’s lack of traversal at this time.
Examiner further notes that with respect to the “extraction system” that Applicant’s general pointing to disclosure relating to figures 1, 7, and 9-12 is insufficient in clarifying the metes and bounds of what structure(s) are afforded to/excluded by the claimed extraction system.  The claimed extraction system has been interpreted herein under the broadest reasonable interpretation as best understood and in constitution with the specification, however, further clarification is required as discussed above.
Furthermore to this end, Examiner maintains the rejection of the recitations with respect to 35 USC 112 B/2nd and claims 52 and 54-63 are herein rejected under 35 USC 112 B/2nd for the reasons discussed above.

Further, in view of the amendments to the claims, the prior art of Fernando (US 2010/0107752) is herein added as a modifying reference for the teaching to the weight station as amended herein.
Additional prior art has been added in view of the amendments and new claims, and claims 52 and 53-63 are herein rejected under 35 USC 103 over the above cited prior art for the particular reasons discussed above in the body of the action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalbermatten et al. (US 2016/0327466) discloses an apparatus for dissolution testing which includes a temperature control set-up with respect to the outlet of the vessel in order to maintain a desired temperature for the dissolution testing that is considered relevant to Applicant’s field of endeavor.
Sinnereich et al. (USPN 5,827,984) discloses a dissolution testing apparatus which is relevant to Applicant’s field of endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798